Citation Nr: 0101022	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-11 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a left ankle disorder.  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1987 to 
December 1990.  

This matter arises from an October 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Further, the veteran presently contends that she incurred a 
left ankle disorder in service, and that service connection 
for a left ankle disorder is therefore warranted.  The 
veteran underwent a VA rating examination in August 1998 in 
which she was found to have complaints of pain in her left 
ankle and foot, but was not found to have any functional 
impairment.  However, she was noted to have symptomatology 
consistent with plantar fasciitis.  In addition, private 
clinical treatment records dated in July 1998 show that the 
veteran was seen for pain in her feet, and was found to have 
symptomatology consistent with tarsal tunnel syndrome.  A 
subsequent letter dated in April 1999 was received from David 
J. Greenfield, M.D., in which he stated that the veteran's 
current left foot problem was the result of a twisting injury 
she sustained in service.  Dr. Greenfield submitted an 
additional letter, dated in January 2000, stating that he had 
seen the veteran since July 1998, and that she had been 
diagnosed with tarsal tunnel syndrome.  It does not appear 
from the record that the RO reviewed this last piece of 
evidence in connection with this claim.  See 38 C.F.R. 
§ 20.1304 (2000).  The Board notes also that it is not 
entirely clear whether the veteran currently suffers from a 
left ankle disorder related to her active military service.  
Further, the relationship between the veteran's diagnosed 
left foot disorder, left ankle disorder and her military 
service is not apparent from the record.  Additional 
examination is in order in this case in this regard.

Service connection for plantar fasciitis was denied by the 
October 1998 rating decision.  The veteran subsequently 
submitted a notice of disagreement in which she also 
discussed the RO's denial of her claim for service connection 
for plantar fasciitis.  The Board observes that where a 
timely notice of disagreement has been submitted, the veteran 
is entitled to a statement of the case.  See 38 C.F.R. 
§ 19.26 (2000).  Because the RO has not yet issued a 
statement of the case, there exists a procedural defect which 
now requires a remand.  See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); 
see also 38 C.F.R. § 19.9 (2000) (stipulating that, if a 
correlation of a procedural defect is essential to a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, and specify the action to be 
undertaken) (emphasis added).  This issue must therefore be 
referred back to the RO for appropriate development as 
indicated above.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that she identify any and all 
health care providers who have rendered 
treatment for a left ankle disorder since 
her discharge from service.  After 
obtaining any necessary authorization, 
any identified treatment records not 
presently associated with the claims file 
should be obtained and associated with 
the claims file.  If no additional 
records have been identified, or are 
otherwise unavailable, the RO should so 
indicate.  

2.  The veteran should be scheduled to 
undergo a VA rating examination, 
conducted by the appropriate specialist, 
to determine the nature and etiology of 
any disorder involving the left ankle 
found to be present.  All necessary 
studies and/or tests should be conducted.  
The veteran's claims file, including all 
newly associated evidence, should be made 
available to the examiner for review in 
advance of the scheduled examination.  
The examiner is requested to review all 
records, particularly the veteran's 
service medical records and post-service 
clinical treatment records, and after a 
thorough clinical examination, offer an 
opinion as to whether any left ankle 
disorder is present, and indicate whether 
it is at least as likely as not that any 
such disorder was incurred as a result of 
the veteran's active service.  Any 
medical opinion offered should be 
reconciled with all other medical 
opinions of record.  

3.  The RO is requested to issue a 
supplemental statement of the case with 
respect to the issue of plantar fasciitis 
of the left foot.  The veteran and her 
representative should be clearly advised 
of the need to file a substantive appeal 
if the veteran wishes to pursue an appeal 
of that issue.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

5.  Upon completion of the foregoing, the 
RO should adjudicate the issue of 
entitlement to service connection for a 
left ankle disorder on the basis of all 
the available evidence.  If the benefit 
sought is not granted, the veteran and her 
service representative should be afforded 
an opportunity to respond before the case 
is returned to the Board for further 
review.  

The purpose of this REMAND is to afford the veteran due 
process of law, to provide for additional development of the 
evidence, and to comply with the holding of the United States 
Court of Appeals for Veterans Claims in Manlincon, supra.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence he desires 
to have considered in connection with the present appeal.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
further action is required of the veteran until he is 
notified.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


